McLaughlin, J. (dissenting):
It seems'to be conceded'in the prevailing opinion that: this court would not have, jurisdiction of the subject-matter of the action had it been brought by one corporation against the' other, but it is suggested that inasmuch as the action is brought by a stockholder of the corporation, /it can be maintained.
I do not understand that a stockholder of a-corporation cando . for the corporation what it could not do for itself, and if I am right in. this, then the court hás no jurisdiction to enforce the cause of action alleged in the complaint, and for that reason the judgment appealed from should be reversed and the demurrer sustained.
Yan Brunt, P. J./ concurred.
Judgment affirmed, with costs, with leave to -defendant to withdraw demurrer: and to answer on payment of costs in this court and in the court below. ' , ' '